     4:16-cr-00577-BHH        Date Filed 05/14/20         Entry Number 177    Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


UNITED STATES OF AMERICA,                             )       Criminal No.: 4:16-CR-00577-BHH
                                                      )
                                     Plaintiff,       )
               v.                                     )
                                                      )
EDWARD LAWRENCE JOHNSON, II                           )
                                                      )
                                     Defendant.       )
                                                      )

             Government’s Response to Defendant’s Motion to Reduce Sentence
                         Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)

       Defendant Edward Lawrence Johnson, II (“Johnson”) has filed a motion asking this Court

to reduce his sentence of imprisonment under 18 U.S.C. § 3582(c)(1)(A) and order his immediate

release, relying in part on the threat posed by the COVID-19 pandemic. The United States

respectfully opposes the motion. This Court should deny the motion without prejudice for

Johnson’s failure to exhaust administrative remedies. Should the Court reach the merits, it should

deny the motion with prejudice because Johnson has not met his burden of establishing that a

sentence reduction is warranted under the statute.

                                      Factual Background
       On September 20, 2017, Johnson pled guilty to Count 2 of the Superseding Indictment

charging him with wire fraud, in violation of 18 U.S.C. § 1343. ECF Nos. 116, 117. On June 12,

2018, this Court sentenced his to 51 months of imprisonment. ECF Nos. 153, 155. Defendant has

served 23 months of that sentence. He now moves under 18 U.S.C. § 3582(c)(1)(A) for a sentence

reduction resulting in his immediate release from the custody of the Bureau of Prisons (BOP),

relying on the threat posed by the COVID-19 pandemic.




                                                  1
     4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177         Page 2 of 21




I.     BOP’s Response to the COVID-19 Pandemic
       As this Court is well aware, COVID-19 is an extremely dangerous illness that has caused

many deaths in the United States in a short period of time and that has resulted in massive

disruption to our society and economy. In response to the pandemic, BOP has taken significant

measures to protect the health of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19,

2020), available at https://www.bop.gov/resources/news/20200319_covid19_update.jsp.

       Indeed, BOP has had a Pandemic Influenza Plan in place since 2012. BOP Health Services

Division, Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012),

available at https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is lengthy
and detailed, establishing a six-phase framework requiring BOP facilities to begin preparations

when there is first a “[s]uspected human outbreak overseas.” Id. at i. The plan addresses social

distancing, hygienic and cleaning protocols, and the quarantining and treatment of symptomatic

inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January. At that time, the agency established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control, including by reviewing guidance

from the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of COVID-19

transmission into and inside its facilities. Since that time, as events require, BOP has repeatedly

revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least 14 days, in order to

stop any spread of the disease. Only limited group gathering is afforded, with attention to social



                                                 2
     4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177        Page 3 of 21




distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. Further, BOP has severely limited the movement of inmates and detainees among

its facilities. Though there will be exceptions for medical treatment and similar exigencies, this

step as well will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering when in public areas when social distancing

cannot be achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of 14 days or until cleared by medical staff. Symptomatic inmates are placed in isolation until they

test negative for COVID-19 or are cleared by medical staff as meeting CDC criteria for release

from isolation. In addition, in areas with sustained community transmission, such as Philadelphia,

all facility staff are screened for symptoms. Staff registering a temperature of 100.4 degrees

Fahrenheit or higher are barred from the facility on that basis alone. A staff member with a stuffy

or runny nose can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g. medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.

       Social and legal visits were stopped as of March 13, and remain suspended until at least

May 18, 2020, to limit the number of people entering the facility and interacting with inmates. In

order to ensure that familial relationships are maintained throughout this disruption, BOP has

increased detainees’ telephone allowance to 500 minutes per month. Tours of facilities are also

suspended. Legal visits will be permitted on a case-by-case basis after the attorney has been

screened for infection in accordance with the screening protocols for prison staff.


                                                 3
     4:16-cr-00577-BHH         Date Filed 05/14/20       Entry Number 177         Page 4 of 21




       Further details and updates of BOP’s modified operations are available to the public on the

BOP website at a regularly updated resource page: www.bop.gov/coronavirus/index.jsp.

       In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2), and to

move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C.

§ 60541(g).

       Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act, enacted on March 27, 2020, BOP may

“lengthen the maximum amount of time for which the Director is authorized to place a prisoner in

home confinement” if the Attorney General finds that emergency conditions will materially affect

the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (to be codified at

18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the Director of BOP the

authority to exercise this discretion, beginning at the facilities that thus far have seen the greatest

incidence of coronavirus transmission. As of May 13, 2020, BOP has transferred 2,549 inmates

to home confinement. See Federal Bureau of Prisons, COVID-19 Home Confinement Information,

at https://www.bop.gov/coronavirus/.

       Taken together, all of these measures are designed to mitigate sharply the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

       Unfortunately and inevitably, some inmates have become ill, and more likely will in the

weeks ahead. But BOP must consider its concern for the health of its inmates and staff alongside


                                                  4
      4:16-cr-00577-BHH        Date Filed 05/14/20       Entry Number 177         Page 5 of 21




other critical considerations. For example, notwithstanding the current pandemic crisis, BOP must

carry out its charge to incarcerate sentenced criminals to protect the public. It must consider the

effect of a mass release on the safety and health of both the inmate population and the citizenry. It

must marshal its resources to care for inmates in the most efficient and beneficial manner possible.

It must assess release plans, which are essential to ensure that a defendant has a safe place to live

and access to health care in these difficult times. And it must consider myriad other factors,

including the availability of both transportation for inmates (at a time that interstate transportation

services often used by released inmates are providing reduced service), and supervision of inmates

once released (at a time that the Probation Office has necessarily cut back on home visits and

supervision).

II.     Defendant’s Conviction and Request for a Sentence Reduction
        Johnson pled guilty to wire fraud. As the Offense Conduct section of his Presentence

Investigation Report (“PSR”) shows, from 2012 through 2017, Johnson engaged in extensive

fraudulent activity wherein he employed numerous aliases and business names to carry on multiple

schemes for illegally obtaining money from victims. See PSR at ¶¶ 20-40. Through these various

schemes he defrauded 41 victims out of $1,246,122.00. Id. at ¶ 40. In fact, as the PSR shows,

Johnson attempted to cause more financial loss to these victims, resulting in a higher intended loss

figure of $1,813,822.00. Id. at ¶¶ 39, 40. Even while out on bond for the instant offense, Johnson

continued to commit significant fraud which resulted in his loss of acceptance of responsibility.

Id. at ¶¶ 11-16, 46, 69. As a result, the PSR calculated Johnson’s total offense level at 25. Id. at

¶¶ 61-63, 69, 70. Johnson’s criminal history includes a felony conviction for fraudulent check and

a conviction for breach of trust/obtaining property under false tokens. Id. at ¶¶ 48, 49. These

convictions, combined with the fact that he committed the instant offense while on state probation,

resulted in a total of 4 criminal history which placed him in a criminal history category of III. Id.

at ¶¶ 51-53. Based on a criminal history category of III and a total offense level of 25, Johnson’s

applicable guideline range of imprisonment was 70 to 87 months            Id. at ¶ 93. However, the

government offered Johnson a plea agreement which included an 11(c)(1)(C) stipulation to a


                                                  5
     4:16-cr-00577-BHH        Date Filed 05/14/20      Entry Number 177        Page 6 of 21




sentencing range of imprisonment of 41 to 51 months. Id. at ¶ 95. This Court sentenced Johnson

to the high end of that stipulated range to 51 months’ imprisonment. ECF No. 155.

       Johnson has been in custody since his sentencing on June 12, 2018. ECF No. 153. Thus,

he has been incarcerated for only 23 months, which is less than half of the sentence of

imprisonment imposed by this Court. Furthermore, within the last nine months, Johnson has been

sanctioned for the disciplinary violation of possessing a hazardous tool (cellphone) while in the

Bureau of Prisons. See Inmate Disciplinary Record at 1.

       Johnson is incarcerated at the Federal Correctional Complex (“FCC”) Coleman-Low in

Coleman, Florida. As of May 13, 2020, only one inmate and one staff member of the institution

have tested positive for COVID 19. See Federal Bureau of Prisons, COVID-19 Cases, at

https://www.bop.gov/coronavirus/.

       In his current motion, it is unclear when Johnson first submitted his request for

compassionate release to the Bureau of Prisons. See ECF No. 157 at 2-3. The earliest date alleged

is April 2, 2020, when he claims he submitted his “Compassionate Release Packet” to his Case

Manager. Id. at 2. Only twenty-two days later, on April 24, 2020, Johnson filed a motion with

this Court seeking compassionate release under 18 U.S.C. § 3582(c)(1)(A) on the ground that he

allegedly suffers from “acute hypertension and chronic kidney disease” which makes him

particularly vulnerable to becoming seriously ill from COVID-19. Id. at 1-3.

Legal Framework
       Under 18 U.S.C. § 3582(c)(1)(A), this Court may, in certain circumstances, grant a

defendant’s motion to reduce his or her term of imprisonment. Before filing that motion, however,

the defendant must first request that BOP file such a motion on his or her behalf. § 3582(c)(1)(A).

A court may grant the defendant’s own motion for a reduction in his sentence only if the motion

was filed “after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or after 30 days have passed




                                                6
      4:16-cr-00577-BHH        Date Filed 05/14/20      Entry Number 177         Page 7 of 21




“from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

Id.

        If that exhaustion requirement is met, a court may reduce the defendant’s term of

imprisonment “after considering the factors set forth in [18 U.S.C. § 3553(a)]” if the Court finds,

as relevant here, that (i) “extraordinary and compelling reasons warrant such a reduction” and

(ii) “such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” § 3582(c)(1)(A)(i). As the movant, the defendant bears the burden to establish that

he or she is eligible for a sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir.

2016); United States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

        The Sentencing Commission has issued a policy statement addressing reduction of

sentences under § 3582(c)(1)(A). As relevant here, the policy statement provides that a court may

reduce the term of imprisonment after considering the § 3553(a) factors if the Court finds that

(i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the defendant is not a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g);”

and (iii) “the reduction is consistent with this policy statement.” USSG § 1B1.13. 1

        The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” USSG

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:
               (I) suffering from a serious physical or medical condition,


1
  The policy statement refers only to motions filed by the BOP Director. That is because the policy
statement was last amended on November 1, 2018, and until the enactment of the First Step Act
on December 21, 2018, defendants were not entitled to file motions under § 3582(c). See First Step
Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239; cf. 18 U.S.C. § 3582(c) (2012).
In light of the statutory command that any sentence reduction be “consistent with applicable policy
statements issued by the Sentencing Commission,” § 3582(c)(1)(A)(ii), and the lack of any
plausible reason to treat motions filed by defendants differently from motions filed by BOP, the
policy statement applies to motions filed by defendants as well.


                                                 7
     4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177        Page 8 of 21




               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because of the
               aging process,
       that substantially diminishes the ability of the defendant to provide self-care within
       the environment of a correctional facility and from which he or she is not expected
       to recover.
USSG § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. USSG § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

possibility that BOP could identify other grounds that amount to “extraordinary and compelling

reasons.” USSG § 1B1.13, cmt. n.1(D).

Arguments
       This Court should deny Defendant’s motion for a reduction in his sentence without

prejudice because he has failed to exhaust administrative remedies. Should the Court reach the

merits of his motion, the Court should deny it with prejudice on either of two independently

sufficient grounds. First, Defendant has not established that “extraordinary and compelling

reasons” support a sentence reduction; second, Defendant has not met his burden to show that a

reduction is warranted in light of the relevant § 3553(a) factors.

I.     This Court Should Deny the Motion Without Prejudice Because Defendant Has Not
       Exhausted Administrative Remedies.
       This Court lacks authority to act on Defendant’s motion for a sentence reduction at this

time. As explained above, § 3582(c) requires that a request for a sentence reduction be presented

first to BOP for its consideration; only after 30 days have passed, or the defendant has exhausted

all administrative rights to appeal the BOP’s failure to move on the defendant’s behalf, may a

defendant move for a sentence reduction in court. That restriction is mandatory, and it continues

to serve an important function during the present crisis. In this case, Johnson did not exhaust

administrative rights to appeal any decision or inaction by the BOP, nor did he wait for 30 days

after filing a request for compassionate release to the BOP to file the current motion. However,

the government is very mindful of the concerns created by COVID-19, and BOP is making its best




                                                  8
     4:16-cr-00577-BHH         Date Filed 05/14/20       Entry Number 177         Page 9 of 21




effort both to protect the inmate population and to address the unique circumstances of individual

inmates.

       Section 3582(c) provides that a court may not modify a term of imprisonment once it has

been imposed unless it “upon motion of the Director of the Bureau of Prisons, or upon motion of

the defendant after the defendant has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may

reduce the term of imprisonment . . . .” § 3582(c)(1)(A). The requirement that a defendant either

exhaust administrative appeals or wait 30 days after presenting a request to the warden before

seeking judicial relief is mandatory and must be enforced by the Court. As the Third Circuit

recently confirmed, where 30 days have not passed following presentation of a request to a warden,

the statute “presents a glaring roadblock foreclosing compassionate release at this point.” United

States v. Raia, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020), as revised (Apr. 8, 2020). The vast

majority of district courts to address this issue agree. See, e.g., United States v. Sundblad, 6:16-cr-

00047-JMC, 2020 WL 1650041 (D.S.C. Apr. 3, 2020).

       “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final

judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v.

United States, 560 U.S. 817, 824 (2010). As the Supreme Court has recognized, finality is an

important attribute of criminal judgments, and one “essential to the operation of our criminal

justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion). Accordingly, it is

well established that once a district court has pronounced sentence and the sentence becomes final,

the court has no inherent authority to reconsider or alter that sentence. Rather, it may do so only if

authorized by statute. See, e.g., United States v. Addonizio, 442 U.S. 178, 189 & n.16 (1979);

United States v. Washington, 549 F.3d 905, 917 (3d Cir. 2008); United States v. Smartt, 129 F.3d

539, 540 (10th Cir. 1997) (“A district court does not have inherent authority to modify a previously

imposed sentence; it may do so only pursuant to statutory authorization.”) (internal quotation

marks omitted).


                                                  9
    4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177        Page 10 of 21




       Consistent with that principle of finality, § 3582(c) provides that a court generally “may

not modify a term of imprisonment once it has been imposed,” except in three circumstances:

(i) upon a motion for reduction in sentence under § 3582(c)(1)(A), such as that presented by the

defendant; (ii) “to the extent otherwise expressly permitted by statute or by Rule 35 of the Federal

Rules of Criminal Procedure,” § 3582(c)(1)(B); and (iii) where the defendant was sentenced

“based on” a retroactively lowered sentencing range, § 3582(c)(2).

       Given the plain language and purpose of the statute, the requirements for filing a sentence-

reduction motion—including the requirement that a defendant exhaust administrative remedies or

wait 30 days before moving in court for a reduction—are properly viewed as jurisdictional.

Section 3582(c) states that a “court may not modify” a term of imprisonment except in enumerated

circumstances. 18 U.S.C. § 3582(c). It thus “speak[s] to the power of the court rather than to the

rights or obligations of the parties,” Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994)

(internal quotation marks omitted), delineating “when, and under what conditions,” a court may

exercise its “‘adjudicatory authority,’” Bowles v. Russell, 551 U.S. 205, 212-13 (2007) (quoting

Eberhart v. United States, 546 U.S. 12, 16 (2005) (per curiam)). That conclusion is reinforced by

the historical powerlessness of the courts to modify a sentence after the expiration of the term at

which it was entered. See United States v. Mayer, 235 U.S. 55, 67-69 (1914); United States v.

Welty, 426 F.2d 615, 617-618 & n.8 (3d Cir. 1970). Section 3582(c) accordingly has been

understood as conferring the jurisdictional authority that previously was lacking by providing

express statutory authorization to modify otherwise final sentences. 2

       In recent years, the Supreme Court has cautioned against imprecise use of the

“jurisdictional” label, and explained that a statutory claim-processing rule, even if mandatory, is

presumed to be nonjurisdictional absent a clear statement to the contrary. See Fort Bend County v.

Davis, 139 S. Ct. 1843, 1848-50 (2019). A prescription is not jurisdictional merely because “it

2
 The Fifth Circuit has recognized that the prerequisites for relief under § 3582(c)(2), which allows
a sentence reduction based on a retroactive guideline amendment, are jurisdictional. See, e.g.,
United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (per curiam).


                                                10
    4:16-cr-00577-BHH          Date Filed 05/14/20      Entry Number 177          Page 11 of 21




‘promotes important congressional objectives,’” id. at 1851 (quoting Reed Elsevier, Inc. v.

Muchnick, 559 U.S. 154, 169 n.9 (2010)), and courts should not deem jurisdictional rules that

“seek to promote the orderly progress of litigation by requiring that the parties take certain

procedural steps at certain specified times,” Henderson v. Shinseki, 562 U.S. 428, 435 (2011). But

whether a prescription is jurisdictional turns on Congress’s intent, which is properly determined

by the text, context, relevant historical treatment, and purpose of the provision. Henderson, 562

U.S. at 436. Here, the relevant factors indicate that § 3582(c) sets forth a jurisdictional limitation

on a district court’s authority to modify a sentence, such that a district court lacks jurisdiction to

consider a motion for a sentence reduction where the defendant has failed to satisfy the exhaustion

requirement of § 3582(c)(1)(A). 3

       While the government maintains that the time limitation in § 3582(c)(1)(A) is

jurisdictional, given that it stands as an exception to the historic and fundamental rule that courts

may not revisit a final criminal judgment, the point is ultimately academic. Even if the exhaustion

requirement of § 3582(c)(1)(A) is not jurisdictional, it is at least a mandatory claim-processing

rule and must be enforced if a party “properly raise[s]” it. Eberhart, 546 U.S. at 19 (holding that

Fed. R. Crim. P. 33, which permits a defendant to move for a new trial within 14 days of the verdict,

is a nonjurisdictional but mandatory claim-processing rule). The government raises the rule here,

and it must be enforced. 4

       Some have suggested that the exhaustion requirement of § 3582(c)(1)(A) may be excused

by a court as “futile” during the present pandemic. But there is no “futility” exception, as the

Supreme Court has made clear that courts have no authority to invent an exception to a statutory

3
 Although we use the term “exhaustion requirement,” to be clear, an inmate need not “exhaust”
administrative remedies if the motion is filed in court 30 days after receipt of a request by the
warden.
4
  Indeed, even those courts that have concluded that the requirements of § 3582(c)(2) are not
jurisdictional still enforce the statutory prerequisites to relief. See, e.g., United States v. Taylor,
778 F.3d 667, 670 (7th Cir. 2015) (recognizing that even if a court has the “power to adjudicate” a
motion under § 3582(c)(2), it may lack “authority to grant a motion . . . because the statutory
criteria are not met”) (emphasis in original).


                                                  11
    4:16-cr-00577-BHH         Date Filed 05/14/20       Entry Number 177         Page 12 of 21




exhaustion requirement. Two district courts have recently rejected the argument that any such

futility exception exists under § 3582. See United States v. Holden, 2020 WL 1673440, at *5 (D.

Or. Apr. 6, 2020); United States v. Eberhart, 2020 WL 1450745, at *1 (N.D. Cal. Mar. 25, 2020).

While a few district courts have incorrectly excused the § 3582 exhaustion requirement as futile,

two of those decisions have rested on the fact that the defendant had a matter of days left to serve

on the sentence, a consideration not present in this case [if true]. See United States v. Colvin, 2020

WL 1613943, at *1 (D. Conn. Apr. 2, 2020) (finding exhaustion futile because inmate had 11 days

left on her sentence); United States v. Perez, 2020 WL 1546422, at *1 (S.D.N.Y. Apr. 1, 2020)

(finding exhaustion futile because inmate had less than 21 days left on his sentence and was

recovering from two vicious beatings while in prison); but see United States v. Zukerman, 2020

WL 1659880, at *1 (S.D.N.Y. Apr. 3, 2020) (finding exhaustion futile where obese, 75-year old

inmate suffered from diabetes and hypertension). At least one of those decisions incorrectly relied

on precedent addressing a judicially created—as opposed to statutorily created—exhaustion

requirement. See Perez, 2020 WL 1546422 at *2 (relying only on Washington v. Barr, 925 F.3d

109, 118 (2d Cir. 2019)). 5 And in any event, a request in this context is not futile, because, as

explained further below, BOP fully considers requests for sentence reductions. Indeed, BOP often

concurs with such requests. During the period from the passage of the First Step Act on December

21, 2018, until mid-March 2020 (before the coronavirus crisis began), BOP consented to a

reduction in sentence in 55 cases.



5
  To the extent Perez also suggests that Mathews v. Eldridge, 424 U.S. 319 (1976), supports an
exception to the exhaustion requirement here, see 2020 WL 1546422, at *2 n.2, that is incorrect.
In Eldridge, the claimant complied with the “nonwaivable and nonexcusable requirement that an
individual present a claim to the agency before raising it in court.” Shalala v. Ill. Council on Long
Term Care, Inc., 529 U.S. 1, 16 (2000). And while the Court in Eldridge recognized that a
constitutional challenge “entirely collateral to [the claimant’s] substantive claim of entitlement”
might evade a statutory exhaustion requirement, 424 U.S. at 330, the defendant’s claim for relief
in this Court is the same claim he was required to present to BOP. See also United States v.
Demaria, 2020 WL 1888910, at *3 & n.8 (S.D.N.Y. Apr. 16, 2020) (explaining the Perez error at
length and the inapplicability of the cases on which it relied).


                                                 12
    4:16-cr-00577-BHH        Date Filed 05/14/20      Entry Number 177        Page 13 of 21




       The requirement of a 30-day period to afford BOP the initial review of the defendant’s

request therefore cannot be excused.

       While Congress indisputably acted in the First Step Act to expand the availability of

compassionate release, it expressly imposed on inmates the requirement of initial resort to

administrative remedies. And this is for good reason: BOP conducts an extensive assessment for

such requests. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and

4205(g), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. As the Procedures

reflect, the BOP completes a diligent and thorough review, with considerable expertise concerning

both the inmate and the conditions of confinement. Its assessment will always be of value to the

parties and the Court.

       That is especially true during the current crisis. As explained above, BOP must balance a

host of considerations in deciding whether to release an inmate to recommend a reduction in an

inmate’s sentence or grant the inmate home confinement—not only the health of the inmate and

BOP staff, but also the safety of the public. BOP is best positioned to determine the proper

treatment of the inmate population as a whole, taking into account both individual considerations

in light of on an inmate’s background and medical history and more general considerations

regarding the conditions and needs at particular facilities. The provision of § 3582(c)(1)(A)

prioritizing administrative review therefore makes sense not only in the ordinary case, but also at

this perilous time. As the Third Circuit has held, “[g]iven BOP’s shared desire for a safe and

healthy prison environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

takes on added—and critical—importance.” Raia, 2020 WL 1647922, at *2. See also United States

v. McCann, 2020 WL 1901089, at *2 (E.D. Ky. Apr. 17, 2020) (“The Court recognizes that these

are unsettling times for everyone, including prisoners. But in such a context, the exhaustion

requirement of the compassionate release statute is perhaps most important.”).

       Accordingly, Defendant’s motion should be denied without prejudice to refiling once he

has exhausted administrative remedies.


                                                13
      4:16-cr-00577-BHH        Date Filed 05/14/20       Entry Number 177         Page 14 of 21




II.     Should The Court Reach the Merits, It Should Deny The Motion Because Johnson
        Has Failed to Present Any “Extraordinary and Compelling Reasons” Warranting a
        Sentence Reduction and Because The § 3553(A) Factors Weigh Against His Release.
        Even if this Court determines that Johnson has exhausted administrative remedies and that

the Court has the authority to grant his motion for a reduction of his sentence, it should be denied

for two reasons. First, Johnson has not identified “extraordinary and compelling reasons” for that

reduction within the meaning of § 3582(c)(1)(A) and the Sentencing Commission’s policy

statement. Second, the statutory sentencing factors do not weigh in favor of his release.

        A.     Johnson Has Not Identified “Extraordinary and Compelling Reasons” for a
               Sentence Reduction.
        Defendant’s request for a sentence reduction should be denied because he has not

demonstrated “extraordinary and compelling reasons” warranting release. As explained above,

under the relevant provision of § 3582(c), a court can grant a sentence reduction only if it

determines that “extraordinary and compelling reasons” justify the reduction and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines

“extraordinary and compelling reasons” to include, as relevant here, certain specified categories

of medical conditions. USSG § 1B1.13, cmt. n.1(A).

        For that reason, to state a cognizable basis for a sentence reduction based on a medical

condition, a defendant first must establish that his condition falls within one of the categories listed

in the policy statement. Those categories include, as particularly relevant here, (i) any terminal

illness, and (ii) any “serious physical or medical condition . . . that substantially diminishes the

ability of the defendant to provide self-care within the environment of a correctional facility and

from which he or she is not expected to recover.” USSG 1B1.13, cmt. n.1(A). If a defendant’s

medical condition does not fall within one of the categories specified in the application note (and

no other part of the application note applies), his or her motion must be denied.

        The mere existence of the COVID-19 pandemic, which poses a general threat to every non-

immune person in the country, does not fall into either of those categories and therefore could not

alone provide a basis for a sentence reduction. The categories encompass specific serious medical


                                                  14
    4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177        Page 15 of 21




conditions afflicting an individual inmate, not generalized threats to the entire population. As the

Third Circuit has held, “the mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate release.” Raia,

2020 WL 1647922 at *2; see also Eberhart, 2020 WL 1450745 at *2 (“a reduction of sentence due

solely to concerns about the spread of COVID-19 is not consistent with the applicable policy

statement of the Sentencing Commission as required by § 3582(c)(1)(A).”). 6 To classify COVID-

19 as an extraordinary and compelling reason would not only be inconsistent with the text of the

statute and the policy statement, but would be detrimental to BOP’s organized and comprehensive

anti-COVID-19 regimens, could result in the scattershot treatment of inmates, and would undercut

the strict criteria BOP employs to determine individual inmates’ eligibility for sentence reductions

and home confinement. Section 3582(c)(1)(A) contemplates sentence reductions for specific

individuals, not the widespread prophylactic release of inmates and the modification of lawfully

imposed sentences to deal with a worldwide viral pandemic.

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a motion

under § 3582(c)(1)(A). If an inmate has a chronic medical condition that has been identified by

the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19, 7 that condition
potentially could satisfy the standard of “extraordinary and compelling reasons.” Under these


6
   See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr. 17, 2020) (denied for
28-year-old inmate at institution with outbreak); United States v. Okpala, 2020 WL 1864889
(E.D.N.Y. Apr. 14, 2020); United States v. Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020);
United States v. Haney, 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with
no other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y. Apr. 13, 2020)
(two insider trading defendants with less than a year to serve have no risk factors); United States
v. Korn, 2020 WL 1808213, at *6 (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere
possibility of contracting a communicable disease such as COVID-19, without any showing that
the Bureau of Prisons will not or cannot guard against or treat such a disease, does not constitute
an extraordinary or compelling reason for a sentence reduction under the statutory scheme.”);
United States v. Carver, 2020 WL 1892340 (E.D. Wash. Apr. 8, 2020).
7
    See Centers for Disease Control, At Risk for Severe Illness, available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html
(last modified May 12, 2020).


                                                15
    4:16-cr-00577-BHH          Date Filed 05/14/20       Entry Number 177         Page 16 of 21




circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. USSG § 1B1.13, cmt. n.1(A)(ii)(I).

        In this case, Johnson has asserted that he suffers from acute hypertension and chronic

kidney disease which make him more vulnerable to becoming seriously ill should he contract

COVID-19. For two separate reasons, that contention does not establish “extraordinary and

compelling reasons” for a sentence reduction under § 3582(c)(1)(A) and so Johnson’s motion

should not be granted.

        First, Johnson has not provided sufficient documentation for his asserted medical

conditions and therefore cannot meet his burden to establish his entitlement to a sentence reduction

on that ground alone. The only corroboration he offers for his claimed conditions are two

prescription labels which he claims are medications for hypertension. See ECF No. 175-1. In his

motion he states that these medications are “immune weakening.” ECF No. 175 at 3. However,

Johnson offers no record from any doctor or other health care professional regarding his alleged

diagnosis of hypertension or chronic kidney disease. Much less is there any record explaining the

severity of any such condition. In the absence of any documentation or other reliable corroboration

of the existence or severity of his claimed medical conditions, Johnson’s motion does not provide

a sufficient basis for compassionate release.

        Second, even assuming he has been diagnosed with hypertension and chronic kidney

disease, Johnson has not shown that he suffers from a medical condition that falls within one of

the categories, or rises to the level of severity, specified in the policy statement’s application note.

That is, he has not explained how his claimed conditions qualify as a terminal illness or serious

physical or medical condition that substantially diminishes his ability to provide self-care within

the institution and from which he is not expected to recover. See USSG 1B1.13, cmt. n.1(A). In

his motion he merely states that he has these conditions and that they render him susceptible to a


                                                  16
    4:16-cr-00577-BHH          Date Filed 05/14/20       Entry Number 177         Page 17 of 21




higher risk of severe illness if infected with COVID-19. He fails to offer any further explanation

of whether he is expected to recover from his particular health conditions or how in his case these

conditions are terminal or substantially diminish his ability to provide self-care.           Further,

hypertension is not one of the conditions identified by the CDC as increasing a person’s risk for

developing serious illness from COVID-19. See note 7. Regarding Johnson’s claim that his

hypertension medication increases his risk of serious illness from COVID-9 because it is “immune

weakening”, the CDC does identify “immunocompromised” as another risk-increasing condition

which can be caused by the prolonged use of certain medications. Id. However, Johnson’s motion

offers no information regarding the severity of his hypertension, the length of time he has been

taking the medication (even he characterizes his hypertension as “acute”, not chronic), or any

medical opinion that his medication is in fact immunosuppressive. Finally, although chronic

kidney disease is identified as increasing the risk of serious illness from COVID-19, the CDC

qualifies the condition as “chronic kidney disease being treated with dialysis.” Id. Johnson’s

motion offers no specific information regarding whether he is currently being treated with dialysis.

Thus, Johnson has failed to show that he suffers from a medical condition that falls within one of

the categories, or rises to the level of severity, specified in the policy statement’s application note

       Denial of compassionate release in this matter is consistent with the case law following

passage of the First Step Act where Courts have denied motions for compassionate release for

failure to show extraordinary and compelling reasons. See, e.g., White v. United States, 2019 WL

2067223, at *2 (W.D. Mo. May 9, 2019) (petitioner suffers from macular degeneration and knee

problems; court holds petitioner did not meet his burden to prove that he is currently suffering

from a serious medical condition that substantially diminishes his ability to provide for self-care

within the prison environment); United States v. Clark, 2019 WL 1052020, at *3 (W.D.N.C. Mar.

5, 2019) (defendant suffers from declining health, diabetes, kidney failure, and back problems

requiring a walker; court holds that, even assuming defendant is suffering from a serious physical

or medical condition or deteriorating physical health due to age, she still falls short of the

“extraordinary and compelling” standard because she has not demonstrated that her condition


                                                  17
    4:16-cr-00577-BHH          Date Filed 05/14/20     Entry Number 177         Page 18 of 21




substantially diminishes her ability to provide self-care within the corrections environment or that

she is not expected to recover)

         For these reasons, Johnson has failed to establish an “extraordinary and compelling reason”

for a sentence reduction under § 3582(c), and thus, his motion should be denied.

         B.     The § 3553(A) Factors Strongly Weigh Against Johnson’s Release.
         Alternatively, Johnson’s request for a sentence reduction should be denied because he has

failed to demonstrate that he merits release under the factors of 18 U.S.C. § 3553(a).

         Under the applicable policy statement, this Court must deny a sentence reduction unless it

determines the defendant “is not a danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Additionally, this Court must consider the § 3553(a) factors, as “applicable,”

as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir.

2020).

         Although Johnson would not pose a danger to physical safety, he would pose a danger to

the financial safety of the public if released. Johnson’s prior record, his offense conduct and even

his criminal activity while on bond, demonstrate that Johnson is a recidivist fraudster who will

likely continue to cheat others out of their money and property. Therefore, he would constitute an

economic danger to the community if released.

         In addition, the § 3553(a) factors strongly disfavor a sentence reduction. Regarding the

nature and circumstances of the offense under § 3553(a)(1), from 2012 through 2017, Johnson

engaged in extensive fraud using numerous aliases and business names to scam 41 victims out of

over $1,200,000.00. He even attempted to steal more money from his victims, resulting in a higher

intended loss of over $1,800,000.00. Furthermore, he did not cease his criminal activity even after

being released on bond in this case, but instead, continued to commit significant fraud, resulting

in the loss of his acceptance of responsibility. Regarding the history and characteristics of the

defendant under § 3553(a)(1), Johnson’s criminal history includes a felony conviction for

fraudulent check and a conviction for breach of trust/obtaining property under false tokens. He

also committed the instant offense while on state probation and accumulated enough criminal


                                                 18
    4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177        Page 19 of 21




history points to place him in a criminal history category of III. Furthermore, within the last nine

months, Johnson committed the disciplinary violation of possessing a hazardous tool (cellphone)

while in the Bureau of Prisons.

       With respect to the factors in § 3553(a)(2)(A) and (B), Johnson’s current sentence clearly

reflects the seriousness his offense, promotes respect for the law, provides just punishment, and

affords adequate deterrence to criminal conduct. He committed extensive fraud resulting in a

tremendous loss to numerous victims. He committed such conduct while on state probation and

continued his fraudulent activity while on federal bond. Therefore, a substantial sentence was

clearly appropriate to promote respect for the law, and to justly punish and deter. His offense

conduct, continued criminal activity while on bond, his prior record of fraud and his disciplinary

violation while incarcerated also show that he is likely to commit further crimes. Therefore, the

severity and length of his sentence was and still is necessary to protect the public from further

crimes by him under § 3553(a)(2)(C).

       As to the factors in § 3553(a)(3) and (4), regarding the kinds of sentences available and the

applicable sentencing range established under the Sentencing Guidelines, the statutory maximum

for Johnson’s offense of conviction was 30 years’ imprisonment and the applicable guideline range

of imprisonment was 70 to 87 months. The government offered Johnson an 11(c)(1)(C) stipulation

to a sentencing range of 41 to 51 month’s imprisonment which is already substantially below both

the statutory and guideline ranges. This Court sentenced Johnson to 51 months’ imprisonment

which is still 19 months below the low end of the applicable guideline range without the

11(c)(1)(C) stipulation.

       Finally, regarding § 3553(a)(6), Johnson has been incarcerated for only 23 months, which

is less than 50 % of the sentence of imprisonment imposed by this Court. Given that his original

sentence was already substantially below the applicable guideline range, to reduce his sentence

further now when he has only served less than half of his sentence would be contrary to the

purposes of § 3553(a)(6) to avoid unwarranted sentence disparities.




                                                19
    4:16-cr-00577-BHH         Date Filed 05/14/20      Entry Number 177          Page 20 of 21




        Accordingly, in light of the relevant § 3553(a) factors, this Court should deny the motion

for a sentence reduction.

                                           Conclusion
       For all of the aforementioned reasons, this Court should deny Johnson’s motion to reduce

his sentence under 18 U.S.C. § 3582(c)(1)(A) without prejudice for failure to exhaust

administrative remedies or, in the alternative, deny his motion on the merits.




                                                     RESPECTFULLY SUBMITTED,

                                                     PETER M. MCCOY, JR.
                                                     UNITED STATES ATTORNEY

                                                     BY: /s/ A. Bradley Parham
                                                             A. Bradley Parham
                                                             Assistant U.S. Attorney
                                                             401 W. Evans Street, Room 222
                                                             Florence, SC 29501
                                                             Tel. (843) 665-6688
                                                             Fax. (843) 678-8809
                                                             Brad.Parham@usdoj.gov
Florence, South Carolina
May 14, 2020




                                                20
    4:16-cr-00577-BHH         Date Filed 05/14/20           Entry Number 177    Page 21 of 21




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION


UNITED STATES OF AMERICA,                               )       Criminal No.: 4:16-CR-00577-BHH
                                                        )
                                      Plaintiff,        )
               v.                                       )
                                                        )
EDWARD LAWRENCE JOHNSON, II                             )
                                                        )
                                      Defendant.        )
                                                        )

                                CERTIFICATE OF SERVICE

       I hereby certify that as attorney of record I have caused Monika Burley, legal assistant, to

serve on May 14, 2020, a true and correct copy of the attached Government’s Response to

Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), via the

court’s e-noticing system, but if that means failed, then by mailing through the United States mail,

postage paid, the same on the following person:

                            EDWARD LAWRENCE JOHNSON, II
                                Register Number: 31469-171
                       FCI Coleman Low, Federal Correctional Institution
                                       P.O. Box 1031
                                    Coleman, FL 33521


                                                                /s/ A. Bradley Parham
                                                                A. Bradley Parham
                                                                Assistant U.S. Attorney
                                                                401 W. Evans Street, Room 222
                                                                Florence, SC 29501
                                                                Tel. (843) 665-6688
                                                                Fax. (843) 678-8809
                                                                Brad.Parham@usdoj.gov
Florence, South Carolina
May 14, 2020




                                                   21
